Citation Nr: 9929143	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
macular degeneration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for macular degeneration, claimed as a result of 
exposure to ionizing radiation.

In his Substantive Appeal (VA Form 9) submitted in May 1998, 
the veteran raised a claim of entitlement to service 
connection for cataracts as a result of exposure to ionizing 
radiation.  He also raised a claim of entitlement to 
financial assistance in the purchase of an automobile or 
other conveyance under 38 C.F.R. § 3.808 (1998).  As these 
issues have not been previously addressed, these matters are 
accordingly referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the RO].

Also in his May 1998 Substantive Appeal, the veteran 
indicated that he desired to appear at a personal hearing 
before a traveling member of the Board at the RO in Oakland, 
California.  However, in an October 1998 statement, the 
veteran's accredited representative withdrew his request for 
a hearing, as the veteran had indicated that he would be 
unable to come to Oakland due to the extent of the his 
disabilities.  The Board further notes that a Report of 
Contact dated in November 1998 shows that the veteran also 
withdrew his hearing request as his disabilities render him 
unable to come to the RO in Oakland.


FINDINGS OF FACT

1.  In April 1990, the RO denied the veteran's claim of 
entitlement to service connection for an eye condition.

2.  Evidence submitted since the April 1990 RO decision is 
cumulative and not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for macular 
degeneration.


CONCLUSIONS OF LAW

1.  The RO's April 1990 rating decision was not appealed and 
became final one year after the veteran was notified of the 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1998).

2.  Evidence submitted since the RO's April 1990 decision is 
not new and material; thus, the veteran's claim of 
entitlement to service connection for macular degeneration is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for macular degeneration.  He contends that this disability 
is related, in part, to a welding accident he experienced 
while stationed in the Panama Canal.  He further contends 
that his disability is also the result of exposure to 
radiation he allegedly suffered while reportedly stationed in 
both Japan and Eniwetok.

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Service connection - radiation exposure

In addition to the above, certain specific regulations apply 
to cases in which disability is alleged to have resulted from 
exposure to ionizing radiation during service.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997);  Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  There are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans.   38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d) (1998).  Second, radiogenic diseases may 
be service connected pursuant to 38 C.F.R. § 3.311 (1998).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 
3.311(a) essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  Thereafter, section 3.311 was amended to 
include subsection 3.311(b)(4), which reflects the finding in 
Combee, to provide that the claim will still be considered, 
or developed, pursuant to 38 C.F.R. § 3.311 if the appellant 
cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.  See also Hilkert v. 
West, 11 Vet. App. 284 (1998).  

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1998).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Upon entrance into service in October 1944, an examiner found 
20/20 vision in the veteran's right eye and 14/20 in his left 
eye.  The examiner also noted "normal" for the veteran's 
eyes and that he had good color perception.  Subsequent 
service medical records are negative for any complaints or 
treatment related to the veteran's eyes.

Upon discharge in June 1946, an examiner found 20/20 distant 
vision in the veteran's right eye and 20/20 distant vision in 
his left eye.  The examiner also noted "normal" for the 
veteran's pupils and color perception, and found that there 
were no diseases or anatomical defects present in the 
veteran's eyes.

In February 1990, the veteran filed a claim of entitlement to 
service connection for an eye condition.  In his VA Form 21-
526, Veteran's Application for Compensation and Pension, he 
noted "eye condition-1945."  In support of his claim, the 
veteran submitted VA outpatient treatment records dated 
between January 1989 and November 1989.  These records are 
negative for any complaints or treatment related to the 
veteran's eyes.

In an April 1990 rating decision, the RO denied entitlement 
to service connection for an eye condition.  The veteran was 
notified of that decision that same month in a letter from 
the RO.  In its notification letter to the veteran, the RO 
explained that it could reconsider his claim for an eye 
condition if he submitted new and material evidence 
demonstrating that an eye condition currently exists, and 
that this condition was either incurred in or aggravated by 
his military service.

Newly submitted evidence

VA outpatient treatment records dated between May 1993 and 
October 1995 showing ongoing complaints and treatment for 
several disabilities.  An examination note dated in October 
1995 reflects a diagnosis of macular degeneration and 
subforeal membrane of the right eye with cataract extraction.  
The examiner also noted a history of intraocular lens 
implantation in the right eye in January 1994.

In August 1997, the veteran filed a claim of entitlement to 
service connection for macular degeneration, which he 
contended was the result of both exposure to radiation and a 
welding accident.  In a statement submitted in November 1997, 
the veteran explained that he was now legally blind due to 
macular degeneration.  The veteran further reported that 
during service, he had served with the 87th Task Force on the 
U.S.S. LST 847, which was off the coast of Nagasaki, Japan on 
August 6, 1945, and August 9, 1945.

In February 1998, the RO denied the veteran's claim of 
entitlement to service connection for macular degeneration on 
the basis that there was no evidence demonstrating that the 
veteran's disability was either incurred in or aggravated by 
service.  The RO found that macular degeneration was not one 
of the presumptive diseased listed for exposure to ionizing 
radiation, and that there was no other basis in the available 
record on which to grant service connection for this 
disability.

In a Notice of Disagreement dated in March 1998, the veteran 
contended that a Dr. M. from the VA hospital had told him 
that his macular degeneration could have been caused by 
exposure to radiation.  The veteran further contended that 
Dr. M. had told him that macular degeneration was not 
specifically an age-related disease as the RO had noted in 
its February 1998 rating decision, and that Dr. M. had stated 
such in his medical records.

In April 1998, the RO obtained the veteran's service 
personnel records from the National Personal Records Center.  
These records show that the veteran served on the U.S.S. LST 
847 from January 1945 to June 1946.  These records also 
reflect that in September 1945 and October 1945, the U.S.S. 
LST 847 participated in the occupations of Shanghai, China, 
and Kiirum, Formosa.  They further reflect that in January 
1946, members of the crew participated in the repatriation of 
Japan.  Specifically, the ship carried Japanese families in 
support of this repatriation.

In a statement submitted in April 1998, the veteran reported 
that prior to going to the Pacific region, his ship was 
temporarily station in the Panama Canal.  He indicated that 
while he was in Panama, his eyes were injured in a welding 
accident and had to be matted shut for 10 days.  The veteran 
indicated that he was hospitalized at a Naval Hospital on or 
about December 1, 1944.  The veteran also reported that his 
ship was poised off the coast of Japan for a possible 
invasion when the bomb was dropped on Nagasaki.  He further 
reported that following Japan's surrender, the LST 847 
participated in the occupation of Japan by moving troops from 
Tsingtao, China to Sasebo, Japan.  The veteran also stated 
that his ship then deployed to the Eniwetok islands to 
witness a hydrogen bomb explosion before leaving the Pacific 
and being decommissioned in New Orleans in 1946.

In his May 1998 Substantive Appeal, the veteran again 
contended that macular degeneration was not an age-related 
disease.  He indicated that this fact was very clearly noted 
in his VA treatment records by Dr. M., who reportedly 
indicated that no one really knows what causes macular 
degeneration.

In June 1998, the RO obtained additional VA hospital and 
outpatient treatment records.  A VA operative reported shows 
that the veteran (then age 67) underwent an extracapsular 
cataract extraction of the right eye in January 1994 and that 
this surgery was performed by the same Dr. M. that has been 
referred to by the veteran.   In the operative report, Dr. M. 
specifically noted a diagnosis of "age-related macular 
degeneration with drusen in his macula."

Analysis

Finality

In April 1990, the RO denied the veteran's claim of 
entitlement to service connection for an eye condition 
because there was no evidence of any currently diagnosed eye 
condition, and no evidence of that his claimed eye condition 
was caused by military service.  That decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also Evans, 9 Vet. 
App. at 285.  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.

New and material evidence

The Board notes that because the veteran has claimed that his 
disability is at least in part related to exposure to 
radiation, the Board has considered the application of the 
provisions of 38 C.F.R. §§ 3.309(d) and 3.311 to this case.  
However, macular degeneration is not one of the specified 
diseases for which presumptive service connection may be 
granted under 38 C.F.R. § 3.309(d)(2).  Thus, even assuming 
for the purposes of this decision that the veteran was indeed 
exposed to radiation while in the service, he is not entitled 
to the presumptive provisions of 38 C.F.R. § 3.309(d)(2).  
Furthermore, macular degeneration is also not one of the 
radiogenic diseases listed under 3.311(b)(2), and the veteran 
has submitted no competent scientific or medical evidence 
indicating that his claimed disability is a radiogenic 
disease.  Thus, the provisions of 38 C.F.R. § 3.311 are not 
for application in this case.


Therefore, as neither the provisions of 38 C.F.R. §§ 3.309 or 
3.311 are for application, the Board will proceed to discuss 
the issue of whether new and material evidence has been 
submitted to reopen a claim for macular degeneration without 
regard to these provisions.

The Board acknowledges that the veteran's original claim of 
entitlement to service connection for an eye condition was 
denied, in part, because he had failed to submit competent 
medical evidence of a current diagnosis of an eye condition, 
and that since the RO's 1990 decision, the veteran has 
submitted a competent medical diagnosis of macular 
degeneration.  Accordingly, the Board must consider the 
ruling in Hodge, 155 F.3d at 1363.  In Hodge, the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim. 

Therefore, for the limited purpose of determining whether to 
reopen the veteran's claim, the Board finds that the VA 
outpatient reports which identify macular degeneration are 
new and material evidence, in that they bear directly and 
substantially upon a specific matter under consideration and 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.

However, in order to warrant reopening a previously and 
finally disallowed claim, the Court has held that the veteran 
must submit new and material evidence in regard to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

In the April 1990 rating decision, the RO denied the 
veteran's claim of service connection for an eye condition 
not only on the ground that there was no diagnosis of an eye 
condition, but also on the basis that there was no competent 
medical evidence that the veteran's claimed eye condition was 
related to service.  Since the April 1990 Board decision, the 
veteran has submitted no competent evidence regarding this 
issue.  Rather, he has merely submitted several statements 
expressing his own belief that his eye disease is related to 
various incidents of service, as well as several statements 
in which he reported that his treating VA physician, Dr. M., 
has linked his eye disease to service. 

Regarding the veteran's own belief that his eye disease is 
related to service, the Board notes that the veteran as a 
layperson is not competent to provide a medical diagnosis or 
an opinion regarding medical causation.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

Regarding the veteran's statements of what Dr. M. said, the 
Court has held that the connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute competent "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

Furthermore, the Board notes that the RO has obtained the 
veteran's VA treatment records, which contain several reports 
from Dr. M.  However, rather than linking the veteran's 
macular degeneration to service, in a January 1994 operative 
report, Dr. M. specifically referred to the veteran's macular 
degeneration as an "age-related" disorder.  The Court has 
held that evidence which is unfavorable to the veteran's case 
may not "trigger a reopening" of the claim.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).

The Board wishes to note that it is cognizant of the Court's 
holding in Justus; that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus, 3 Vet. App. at 513.  Thus, for the 
limited purpose of determining whether new and material 
evidence has been submitted, the Board presumes that the 
veteran did indeed injure his eyes in a welding accident 
during service, and that he was exposed to radiation while 
serving in the Pacific.  However, as noted above, the 
veteran's claim was previously denied because he had failed 
to submit any competent medical evidence linking his claimed 
eye condition to service or any incident thereof.  Since the 
RO's April 1990 decision, the veteran has still failed to 
submit any evidence linking his eye disease to any of the 
alleged incidents in service.  Thus, the Board finds that new 
and material evidence has not been submitted, and that his 
claim is not reopened.

In short, to date the veteran has not submitted competent 
medical evidence to the effect that his macular degeneration 
is due to any of the alleged incidents of service.  
Therefore, because the veteran has still submitted no 
competent medical evidence showing that his macular 
degeneration is related to service, the Board finds that the 
additional evidence which was submitted by the veteran as to 
the matter of medical nexus, consisting exclusively of his 
own statements, is merely cumulative of previously submitted 
evidence, and is not so significant that it must be addressed 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim is not reopened.  The 
benefit sought on appeal remains denied.

Additional Matters

The Board notes that although entitlement to service 
connection for an eye condition was previously denied by the 
RO in 1990, the RO's February 1998 decision handled the claim 
on a de novo basis, without consideration as to whether new 
and material evidence had been presented to reopen the claim.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has been accorded ample opportunity to present 
argument and evidence in support of his claim.  Any error by 
the RO in deciding this case on a basis broader than that 
applied by the Board was not prejudicial to the veteran, as 
the RO accorded his claim more consideration than was 
warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, the 
VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows:

 . . .when a veteran has made an application to 
reopen a claim and the Secretary is on notice of 
evidence which may prove to be new and material but 
has not been submitted with the application, the 
Secretary has a duty under section 5103 to inform 
the claimant of the evidence that is "necessary to 
complete the application." 
	8 Vet. App. at 525.

By this decision, the Board informs the veteran of the type 
of evidence needed to reopen his claim for service 
connection.

The Board notes that on several occasions, the veteran has 
alleged that his service medical records were destroyed in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board recognizes that there is 
a heightened obligation to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule in 
cases in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
However, the Board notes that there are presently service 
medical records pertaining to the veteran that are associated 
with his claims folder, and the Board could find no 
indication in the record that there were any additional 
service medical records that were lost in the 1973 fire, or 
that are otherwise not currently associated with the record.  
Additionally, the veteran himself has not alleged exactly 
what records he believes to be missing from his claims 
folder.  Nevertheless, the Board notes that in accordance 
with the Court's ruling in Justus, it has assumed for the 
purposes of this decision that the veteran's alleged injuries 
in service did in fact occur.  Thus, even assuming that the 
veteran's service medical records were partially destroyed in 
1973, the Board finds that the veteran will not be prejudiced 
by its decision in this case.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for macular degeneration not 
having been submitted, the benefit sought on appeal remains 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a veteran who while serving 
on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. 
"Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or 
service on active duty in Japan immediately following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).
    As noted in the introduction, the veteran has raised a separate claim of entitlement to service connection 
for cataracts as a result of exposure to ionizing radiation.  This matter has been referred to the RO for 
appropriate consideration.  See Godfrey, 7 Vet. App. at 408-410.

